           Case 1:18-cv-02427-TJK Document 38 Filed 10/23/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 RAJIV SHAH GOSAIN,
 2227 US Hwy 1, Apt. 147
 N. Brunswick, NJ 08902                             Civil Action No. 18-2427(TJK)
 Individually and as assignee
 and in the name of
 TECHINVEST INDIA PRIVATE LTD,
         Plaintiff

         v.


 THE REPUBLIC OF INDIA,
 THE MINISTRY OF CORPORATE
 AFFAIRS,
 THE MINISTRY OF LAW AND JUSTICE
 and THE OFFICE OF THE
 OFFICIAL LIQUIDATOR
       Defendants


                           MOTION FOR DEFAULT JUDGMENT

        COMES NOW, Plaintiffs, Rajiv Gosain and TechInvest India Private, LLC, asking the

Court to render a default judgment against Defendants, The Republic of India, The Ministry of

Law and Justice, The Ministry of Corporate Affairs, and The Office of the Official Liquidator, and

respectfully shows the Court as follows:

                                       A. INTRODUCTION

1.      Plaintiffs are Rajiv Gosain and TechInvest India Private Ltd.; Defendants are The Republic

of India, The Ministry of Law and Justice, The Ministry of Corporate Affairs, and The Office of

the Official Liquidator.




Motion for Default                              1
           Case 1:18-cv-02427-TJK Document 38 Filed 10/23/20 Page 2 of 5




                                              B. FACTS

2.      TechInvest was a company organized and existing under the laws of the Republic of India.

It engaged in the manufacture and sale of industrial laminates for use in high voltage applications.

3.      In 1999, a minor creditor of TechInvest, Assam Power & Electricals, Ltd., filed a winding

up petition against TechInvest under Indian law. A winding up petition is essentially the same as

an involuntary bankruptcy. The Official Liquidator, an employee of the Ministry of Law, Justice

and Company Affairs, which was an agency or instrumentality of the Republic of India, was

empowered to determine and realize the fair market value of TechInvest. The Official Liquidator

occupies an office equivalent to a trustee in bankruptcy under the laws of the United States. He is

an employee and agent of the Indian government and the Republic of India.

4.      The debts of TechInvest were far less than its assets and its fair market value, and it would

not have been considered insolvent.

5.      In order to induce Plaintiff, a citizen and resident of the United States, not to contest its

appointment and activities in Indian Courts, the Republic of India, acting through its Ministry of

Law, Justice, and Company Affairs, and the Official Liquidator, entered into a written agreement

with Plaintiff to resolve all disputes arising out of the Official Liquidator’s activities in the Courts

of the United States, and to waive all rights to immunity it might have before United States Courts.

A copy of the agreement is attached to this Complaint as Exhibit A.

6.      Thereafter, the Official Liquidator filed an application in the courts of India to auction the

assets of TechInvest. The Official Liquidator was required by law to properly and fairly ascertain

the market value of those assets and to sell the assets in a fair and open manner, so as to obtain the

fair market value thereof, or as nearly as possible.




Motion for Default                                 2
           Case 1:18-cv-02427-TJK Document 38 Filed 10/23/20 Page 3 of 5




7.      As found by the Supreme Court of India, the Official Liquidator, instead acted upon

fraudulent representations, and illegally and improperly sold TechInvests’ assets to a company

named TexPlas for a fraction of their market value.

8.      Plaintiff, for himself and for TechInvest, challenged the actions of the Official Liquidator

and of TexPlas in the courts of India. On August 11, 2015, the Supreme Court of India ruled that

the auction had been irretrievably and illegally tainted by fraud and favoritism. The Supreme Court

of India “vitiated” the sale, and ordered the Official Liquidator to immediately recover

TechInvest’s assets. A copy of the Indian Supreme Court’s decision is attached as Exhibit B.

9.      The Official Liquidator has now taken the position that it is not able to recover TechInvest’s

assets because they have been dissipated, stolen, or embezzled by TexPlas. See Declaration of

Rajiv Gosain, Exhibit C.

10.     Plaintiffs commenced this action on August 14, 2018.

11.     On January 31, 2020, pursuant to this Court’s orders, Plaintiffs properly served the

Defendants through the Hague Convention on the Service Abroad of Judicial and Extra-Judicial

Documents (“The Hague Convention”), to which both the United States and the Republic of India

are signatories, and as required by the Foreign Sovereign Immunities Act, 28 U.S.C. Section

1608(a)(2). See Affidavits of Gene Burd attached as Exhibits D and E with attachments thereto.

12.     On September 20, 2020, the Clerk of this Court entered default against the Defendants.

See Entry of Default, Exhibit F.

                                    C. ARGUMENT AND AUTHORITIES

13.     The Court should render a default judgment against Defendants, The Republic of India,

The Ministry of Law and Justice, and The Ministry of Corporate Affairs, and The Office of the

Official Liquidator, because they were properly served through the Central Authority designated




Motion for Default                                3
           Case 1:18-cv-02427-TJK Document 38 Filed 10/23/20 Page 4 of 5




by the Republic of India, pursuant to the Hague Convention, as prescribed by the Foreign

Sovereign Immunities Act, 28 U.S.C. 1608(a)(2). See Affidavits of Gene Burd attached as Exhibits

D and E with attachments thereto.

14.      Defendants did not file an answer or any other pleading constituting an answer within the

prescribed time period. See Affidavits of Gene Burd, Exhibits D and E; Entry of Default, Exhibit

F.

15.     Based on Proof of Service, the Affidavit of local counsel, Gene Byrd, attesting to proper

service under the Foreign Sovereign Immunities Act, and no answer or any other pleading

constituting an answer filed by Defendants within the prescribed time under FRCP 55, the Clerk

of the Court for the District of Columbia issued an entry for default. See Entry of Default, Exhibit

F.

                                           D. DAMAGES

16.     Plaintiffs should be awarded damages totaling the current book value of TechInvest India

Private, LLC, which amounts to $29,150,000.00. See Declaration of John Dennis-Brown, attached

as Exhibit G; Declaration of Rajiv Gosain, attached as Exhibit C.

17.     An affidavit may be relied upon by the Court to support a finding of damages on an

unliquidated claim. See O’Donnell v. Diaz, No. 3:17-cv-1922-S (BK) 2109 WL 5104049, (N.D.

Tex.- Dallas 2019); I Love Juice Bar Franchising, LLC. v. ILJB Charlotte Juice, LLC. No. 3:19-

cv-00981 2020 WL 4735031, (M.D. Tenn.- Nashville 2020).

18.     Plaintiffs ask the Court to render a default judgment establishing Defendants, The Republic

of India, The Ministry of Law and Justice, and The Ministry of Corporate Affairs, The Office of

the Official Liquidator, liability, and, after a hearing, render a final judgment awarding Plaintiffs




Motion for Default                               4
           Case 1:18-cv-02427-TJK Document 38 Filed 10/23/20 Page 5 of 5




actual damages and exemplary damages, plus costs, attorneys’ fees, and prejudgment interest.

Plaintiffs request that the Court render a default judgment on all upon the filing of this Motion.

                                              E. PRAYER

19.     For these reasons, Plaintiffs Rajiv Gosain and TechInvest India Private, LLC, ask that the

Court sign a default judgment on liability, to set a hearing to establish the amount of damages, and

after the hearing, sign a default judgment against Defendants, The Republic of India, The Ministry

of Law and Justice, and The Ministry of Corporate Affairs, Office of the Official Liquidator, for

actual damages and exemplary damages, plus costs, attorneys’ fees, and prejudgment interest, and

such other further relief Plaintiffs are entitled.

Dated: October 23, 2020                          Respectfully submitted,


                                                   /s/ Michael D. Sydow
                                                 Michael D. Sydow (Texas Bar No. 19592000)
                                                 The Sydow Firm
                                                 3355 W. Alabama
                                                 Suite 444
                                                 Houston, Texas 77098
                                                 Telephone:     713.622.9700
                                                 Facsimile:     713.552.1949
                                                 michael.sydow@thesydowfirm.com

                                                 and

                                                 Gene M. Burd (D.C. Bar No. 1004330)
                                                 FisherBroyles, LLP
                                                 1200 G Street NW
                                                 Suite 800
                                                 Washington, DC 20005
                                                 Telephone:     202.750.0529
                                                 gene.burd@firsherbroyles.com

                                                 Attorneys for Plaintiff




Motion for Default                                   5
